 1                                  UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     Ryan Williams,                                           Case No.: 2:19-cv-00276-JAD-VCF
 4
                        Plaintiff
 5
     v.                                                               Order Adopting
 6                                                               Report & Recommendation
     Allegiant Air,
 7                                                                        [ECF No. 6]
                        Defendant
 8
 9
10             Pro se plaintiff Ryan Williams brings this employment lawsuit against her former

11 employer Allegiant Air. The court dismissed Williams’s original complaint with leave to amend
                           1
12 after initial screening. Williams filed an amended complaint, Magistrate Judge Ferenbach has
13 screened it and recommends that I dismiss her wrongful-termination claim with prejudice
                                                                                      2
14 because Nevada law bars it here, but that I permit her remaining claims to proceed. The
15 deadline to object to that report and recommendation was April 19, 2019, and Williams has not
16 filed an objection or moved to extend the deadline to do so. “[N]o review is required of a
                                                                              3
17 magistrate judge’s report and recommendation unless objections are filed.”
18             Accordingly, with good cause appearing, IT IS HEREBY ORDERED that:

19         x   the Report and Recommendation [ECF No. 6] is ADOPTED;

20         x   plaintiff’s wrongful-termination claim is DISMISSED with prejudice; and

21             IT IS FURTHER ORDERED that the Clerk of the Court is directed to ISSUE A

22 SUMMONS to the defendant and DELIVER that summons, along with a copy of the amended
23 complaint [ECF No. 5] and this order, to the U.S. Marshal for service.
24
     1
         ECF No. 3.
25
     2
26       ECF No. 6.
     3
27    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                      1
 1          So that the U.S. Marshal may effectuate service on the defendant, IT IS FURTHER
 2 ORDERED THAT the plaintiff must:
 3                  o Print out and complete the required Form USM-285 from the U.S. Marshal’s
 4                      website at www.usmarshals.gov/process/usm285.pdf for the defendant; and
 5                  o Provide the completed Form USM-285 for the defendant to the U.S. Marshal
 6                      by May 14, 2019;
 7          Within 20 days after receiving from the U.S. Marshal a copy of the Form USM-285
 8 showing whether service has been accomplished, plaintiff must file a notice with the Court
 9 identifying whether defendant was served. If service is not effectuated and plaintiff wishes to
10 have service again attempted on the defendant, plaintiff must file a motion specifying more
11 detailed service information for the defendant, or whether some other manner of service should
12 be attempted.
13          Plaintiff is cautioned that Rule 4(m) of the Federal Rules of Civil Procedure requires that
14 service be accomplished within 90 days from this order.
15          IT IS FURTHER ORDERED that, from this point forward, plaintiff must serve upon
16 defendant, or, if appearance has been entered by counsel, upon defense counsel, a copy of every
17 pleading, motion, or other document submitted for consideration by the court. Plaintiff must
18 include with the original papers submitted for filing a certificate stating the date that a true and
19 correct copy of the document was mailed. The court may disregard any paper received by a
20 District Judge or Magistrate Judge that has not been filed with the Clerk, and any paper received
21 by a District Judge, Magistrate Judge, or the Clerk that fails to include a certificate of service.
22
                                                               _________________________________
                                                                         _____
                                                                            _ _________ _______
23                                                             U.S. District
                                                                         ict Judgeg Jennifer
                                                                             Juuddge    nniifeer A.
                                                                                     Jenni       A Dorsey
24                                                             Dated: April 24, 2019

25
26
27
28
                                                      2
